Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/22 has been entered.
Claims 1-3 and 6-7 have been examined in this application.  This communication is the first action on the merits in response to the amendment filed 09/06/22.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies: “annular seal”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “annular seal” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.

Broadest Reasonable Interpretations
In regards to claim 1, 
the term seal is interpreted as: a tight and perfect closure (as against the passage of gas or water) as provided in the definition obtained on 10/18/22 from Merriam-Webster Online dictionary (attached). 
the term closure is interpreted as: the condition of being closed as provided in the definition obtained on 10/18/22 from Merriam-Webster Online dictionary (attached).
the term annular is interpreted as: of, relating to, or forming a ring as provided in the definition obtained on 10/18/22 from Merriam-Webster Online dictionary (attached).
For the purpose of applying prior art, the limitation “annular seal” is interpreted as a tight and perfect condition of being closed in relation to a ring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over GB 804095 to Atkins et al in view of US 4887744 to Williams.
As per claim 1, and as the examiner can understand the claim, Atkins discloses an applicator comprising a cylindrical sleeve (2) and a plunger (4, 5, 6), both of which extend along a common longitudinal axis (Fig. 1-2), wherein the sleeve comprises a first end side (see Figure A, below) and a second end side (see Figure A, which is located opposite the first end side (see Figure A, below), wherein, at the second end side, a cylindrical first section is formed on the inner side of the sleeve and comprising an annularly extending first end face (see Figure A, below), by which the sleeve can be arrange on a cylindrical container (1), wherein the first section is followed by a cylindrical second section (see Figure A, below), in which a complementary cylindrical piston (5, 6, 7) of the plunger is arranged in a displaceable manner (Fig. 1), wherein a channel (4, 6) is provided, which extends through the entire plunger along the longitudinal axis (Fig. 1-2), where at the first end side, a cylindrical third section is formed on the inner side of the sleeve (see Figure A, below), in which a complementary cylindrical shaft of the plunger is arranged in a displaceable manner (Fig. 1). 

    PNG
    media_image1.png
    569
    979
    media_image1.png
    Greyscale

Figure A: GB 804095, Fig. 1 – annotated
Atkins does not explicitly disclose an annular seal provided on the annularly extending first end face of the first section. Williams teaches a dispenser comprising a sleeve (60 “cap”) threadedly receiving a container (10) and an annular seal (61) provided on an annularly extending first end face of the sleeve between the container and the sleeve. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to similarly provide an annular seal on the annularly extending first end face of the first section of Atkins to form a seal at the annularly extending first end face of the first section of Atkins. 
As per claim 2, Atkins further discloses a diameter of the first section is larger than a diameter of the second section (Fig. 1) and the diameter of the second section is larger than a diameter of the third section (Fig. 1).
As per claim 3, Atkins further discloses a circumferential lateral surface of the first section comprises a first closure element by which the sleeve can be fastened to the container (Fig. 1; pg. 3, Ln. 59-65).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over GB 804095 to Atkins et al in view of US 4887744 to Williams in view of US 5328476 to Bidwell.
As per claim 6, and as the examiner can understand the claim, Atkins further discloses providing a guard with a tongue and slot fastening device surrounding the plunger rod projecting from the cover of the container, for preventing accidental displacement of the plunger into the container. The Atkins-Williams combination does not disclose the particular structural relation between the guard and the cylindrical sleeve (2).
Bidwell teaches an applicator comprising one catch (34) provided at a first end side (32), which catch projects inwards beyond a lateral surface of a cylindrical section (14) in which a plunger shaft (2) is arrange in a displaceable manner (Fig. 6), the catch can be releasably latched into at least one groove (24; Fig. 7-8) formed in the shaft of the plunger (Fig. 7) to prevent the plunger from being inserted into the casing (Col. 4, Ln. 1-3) . It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the Atkins-Williams combination according the aforementioned teachings for Bidwell to provide particular structure for preventing displacement of the plunger into the container.
As per claim 7, Bidwell further discloses the catch being a tab that extends at an angle away from the cylindrical section towards a longitudinal axis of the plunger shaft (Fig. 6).
Response to Arguments
In regards to the objections issued in the office action dated 07/25/22, the amendment filed 09/06/22 addresses all and they are withdrawn. The objections contained herein are necessitated by the amendment filed 07/25/22.
In regards to the claim rejections under 35 USC § 112 issued in the office action dated 07/25/22, the amendment filed 09/06/22 appropriately addresses all and they are withdrawn. 
In regards to the claim rejections under prior art issued in the office action dated 07/25/22, the arguments filed 09/06/22 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754             

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        10/26/2022